                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES BAILEY,                                          )
 # M36586,                                              )
                                                        )
                          Plaintiff,                    )
                                                        )
 vs.                                                    )   Case No. 19-cv-00339-NJR
                                                        )
 SGT. SMITH,                                            )
 C/O DEAN,                                              )
 C/O TOW, and                                           )
 C/O HERMAN,                                            )
                                                        )
                          Defendants.                   )

                                MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff James Bailey, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently incarcerated at Menard Correctional Center (“Menard”), brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983, which occurred while an inmate at Big Muddy

River Correctional Center. Plaintiff seeks monetary damages.

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money damages

from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

At this juncture, the factual allegations of the pro se complaint are to be liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                    1
                                                    THE COMPLAINT

         Initially, the Court notes that, although the body of the Complaint directs claims against several

individuals, the case caption identifies only four defendants: Smith, Dean, Tow, and Herman. 1 Plaintiff

makes the following allegations: On January 28, 2019, Plaintiff was involved in a dispute with his

cellmate. (Doc. 1, p. 6). The dispute ended with Plaintiff being forced out of his cell by his cellmate

with the door closed and locked behind him, resulting in Plaintiff being outside his cell at a prohibited

time. Id. Plaintiff was escorted by a corrections officer to a different area of the building to be

questioned regarding the incident. (Doc. 1, p. 7). Plaintiff was then handcuffed to be transferred. (Doc.

1, p. 8). While in the process of being transferred from the building, Plaintiff attempted to assist in

opening the door to exit the building. The corrections officer escorting Plaintiff responded by putting

him in a headlock, while other officers, including Herman, attempted to tackle Plaintiff to the ground.

Id. Additional corrections officers arrived and pressed their knees into Plaintiff’s back making it

difficult for him to breath. Id. When Plaintiff informed the officers that he was unable to breath,

corrections officers Dean, Tow, and Herman, and Sergeant Smith began to beat on him. (Doc. 1, pp.

10-11). Officers then placed leg irons on Plaintiff, and he was taken to the segregation unit. (Doc. 1,

p. 11). Along the way, Smith continued to smack and punch Plaintiff. Id. Dean not only choked Plaintiff

by pulling his shirt collar tight around his neck, but also continued to punch and smack Plaintiff along

with Tow. Id. When Plaintiff informed Smith that he could not breath, Smith responded with a racial

slur. Id. Plaintiff began to lose consciousness, but was smacked by Smith when he started to fall to the

ground. Id. During the incident, Plaintiff’s pants began to fall. (Doc. 1, p. 9). Dean grabbed his pants

pulling them violently up causing pain and discomfort. Id. Dean then released the pants and both




1
 The Court will not treat parties not listed in the caption as defendants, and any claims against them re considered dismissed
without prejudice. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a party a
defendant must be “specif[ied] in the caption”).

                                                              2
Plaintiff’s pants and underwear fell around his ankles. Id. Plaintiff was then dragged with his pants and

underwear still down to the segregation unit. Id.

        The Complaint also includes brief allegations pertaining to (1) the denial of medical care

following the excessive force incident; (2) the denial of showers; (3) the provision of spoiled milk; and

(4) constant threats to Plaintiff’s safety. (Doc. 1, p. 10). These claims, however, are not associated with

any specific defendant.

                                                DISCUSSION

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se

action into the following four counts:

        Count 1:          Eighth Amendment excessive force claim against Defendants Smith,
                          Dean, Tow, and Herman for physically assaulting Plaintiff on January
                          28, 2019.

        Count 2:          Eight Amendment deliberate indifference claim for refusing to treat
                          Plaintiff’s cuts and bruises incurred as a result of the excessive force
                          incident on January 28, 2019.

        Count 3:          Eighth Amendment claim regarding denying Plaintiff access to
                          showers and giving Plaintiff spoiled milk.

        Count 4:          Eighth Amendment claim regarding constant threats to Plaintiff’s
                          safety.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court.

                                                 Count 1

        The intentional use of excessive force by prison guards against an inmate without penological

justification constitutes cruel and unusual punishment in violation of the Eighth Amendment and is

actionable under Section 1983. See Wilkins v. Gaddy, 559 U.S. 34 (2010); DeWalt v. Carter, 224 F.3d

607, 619 (7th Cir. 2000). An inmate must show that an assault occurred and that “it was carried out

‘maliciously and sadistically’ rather than as part of ‘a good-faith effort to maintain or restore

discipline.’” Wilkins, 559 U.S. at 40 (citing Hudson v. McMillian, 503 U.S. 1, 6 (1992)). An inmate
                                                     3
seeking damages for the use of excessive force need not establish serious bodily injury to make a claim,

but not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Wilkins, 559

U.S. at 37-38 (the question is whether force was de minimis, not whether the injury suffered was de

minimis); see also Outlaw v. Newkirk, 259 F.3d 833, 837-38 (7th Cir. 2001). Because Plaintiff alleges

that he was tackled, beaten, put in leg irons, and dragged to segregation exposed from the waist down

as a response to attempting to open a door, the Complaint sets forth sufficient allegations to proceed

on the excessive force claim of Count 1.

                                               Counts 2-4

        Counts 2, 3, and 4 will be dismissed for failure to state a claim upon which relief may be

granted. The Court finds it unnecessary to delve into the merits of Plaintiff’s allegations at this time,

as he has failed to associate specific defendants with these claims and include sufficient factual details.

Plaintiffs are required to associate specific defendants with specific claims, so that defendants are put

on notice of the claims brought against them and so they can properly answer the complaint. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P. 8(a)(2). To state a claim against

a defendant, Plaintiff must describe what each named defendant did, or failed to do, that violated

Plaintiff’s constitutional rights. Plaintiff has failed to associate these claims with any of the named

defendants. The defendants listed in the Complaint appear to only be involved in the Plaintiff’s claim

of excessive force. Accordingly, these claims are dismissed without prejudice.

                                  MOTION FOR SERVICE OF PROCESS

        Plaintiff’s Motion for Service of Process at Government Expense (Doc. 4) is DENIED as moot,

as Plaintiff has been granted leave to proceed in forma pauperis.

                              MOTION FOR RECRUITMENT OF COUNSEL

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff discloses no efforts to locate counsel on his

own. He also cites no impediments to self-representation, other than a limited knowledge of the law.
                                                    4
Plaintiff appears capable of litigating this matter pro se, given his coherent pleadings and

straightforward claim. He may renew his request for counsel at any time during the pending action,

after first attempting to locate counsel on his own.

                                                 DISPOSITION

         IT IS HEREBY ORDERED that the Motion for Appointment of Counsel (Doc. 3) is

DENIED without prejudice, and the Motion for Service of Process at Government Expense (Doc. 4)

is DENIED as moot.

         IT IS FURTHER ORDERED that Count 1 will proceed against Smith, Dean, Tow, and

Herman.

         IT IS FURTHER ORDERED that Counts 2, 3, and 4 are DISMISSED without prejudice

for failure to state a claim upon which relief may be granted.

         IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Smith, Dean, Tow,

and Herman: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to each defendant’s place of employment as identified

by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

         With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with that defendant’s current work address, or, if not

known, his or her last known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be retained

only by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.
                                                       5
        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

Section 1915, Plaintiff will be required to pay the full amount of the costs.

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: April 12, 2019

                                                        __________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




                                                    6
                                           Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to the complaint. It will likely take at least 60 days from the

date of this Order to receive the defendants’ Answers, but it is entirely possible that it will take 90 days

or more. When all of the defendants have filed Answers, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait

until counsel has appeared for the defendants before filing any motions, to give the defendants notice

and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the Court

at his time, unless otherwise directed by the Court.




                                                     7
